Hall, Justice,
dissenting.
It is clear that the admission of his co-conspirator’s confession against Jackson violated Code Ann. § 38-414. It does not necessarily follow that all violations of this statute also violate the Bruton rule. But assuming without deciding that this violation did offend Bruton, reversal is not required on these facts.
"The mere finding of a violation of the Bruton rule in the course of the trial. . . does not automatically require reversal of the ensuing criminal conviction ... we must *266determine [the issue] on the basis of 'our own reading of the record and on what seems to us to have been the probable impact ... on the minds of an average jury.’ Harrington v. California [395 U. S. 250]. In Bruton the court pointed out that '[a] defendant is entitled to a fair trial but not a perfect one.’ . . Thus unless there is a reasonable possibility that the improperly admitted evidence contributed to the conviction, reversal is not required.” Schneble v. Florida, 405 U. S. 427, 430, 432 (1972) . For a later decision holding a Bruton violation harmless, see Brown v. United States, 411 U. S. 223 (1973) . Harmless error was also found on an inadmissible confession in Milton v. Wainwright, 407 U. S. 371 (1972).
Lott’s statement to the police was merely cumulative to other legal testimony. The evidence of guilt is overwhelming in this case. The victim of the armed robbery positively identified the appellant and Lott as the two men who robbed and attacked him.
I would affirm the conviction.
I am authorized to state that Chief Justice Nichols and Justice Jordon concur in this dissent.